UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53




               United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          May 30, 2006

                                               Before

                              Hon. Kenneth F. Ripple, Circuit Judge

                              Hon. Daniel A. Manion, Circuit Judge

                              Hon. Diane P. Wood, Circuit Judge


No. 04-2397                                             Appeal from the United States District
                                                        Court for the Northern District of Illinois,
United States of America,                               Eastern Division

                         Plaintiff-Appellee,            No. 00 CR 1013

       v.                                               Robert W. Gettleman, Judge.

Heliodoro Gonzalez-Rodriguez,

                      Defendant-Appellant.


                                           ORDER

        Heliodoro Gonzalez-Rodriguez pleaded guilty to conspiracy to possess 250 kilograms of
cocaine with intent to distribute in violation of 21 U.S.C. §§ 841(a), 846. He argued for the first
time on appeal that the district court erred by applying the sentencing guidelines as mandatory.
See United States v. Booker, 543 U.S. 220 (2005). We remanded to ask whether the judge would
have imposed a lesser sentence had he known that the guidelines were advisory. See United
States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.2005). The judge said he “likely would not
have imposed as severe a sentence.” Therefore we VACATE Gonzalez-Rodriguez's sentence
and REMAND for resentencing.